DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 5-6, filed 28 April 2022, with respect to claim 6 have been fully considered and are persuasive.  Therefore, the § 112(b) rejection of claim 6 has been withdrawn. 

Allowable Subject Matter
Claims 1-6 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claim 1-5 are allowed for the reasons stated in the Office action mailed on 04 February 2022.
Claim 6: None of the prior art of record, alone or in combination, teaches or discloses a measurement method of a measurement device including a spectroscope configured to measure light with a predetermined spectral wavelength of incident light from a measurement target and change the predetermined spectral wavelength, a movement mechanism configured to relatively move the spectroscope in one direction with respect to the measurement target, and one or more processors, the method comprising:
 	determining, by the one or more processors, when the measurement target is a color patch and the spectroscope is relatively moved in the one direction, whether or not a measurement position measured by the spectroscope is moved into the color patch,
 	causing, by the one or more processors, the spectroscope to execute measurement processing for a plurality of wavelengths set in advance while relatively moving the spectroscope in the one direction, and  
 	when at least one of amounts of variation of measured values with respect to each of the plurality of wavelengths obtained in the measurement processing exceeds a first threshold value and then each of the amounts of variation of the measured values of the plurality of wavelengths falls below a second threshold value which is less than or equal to the first threshold value, determining, by the one or more processors, that the measurement position measured by the spectroscope is moved into the color patch.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896